DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit for detecting …” in claim 1; and “a control unit for…” in claims 1-6.
Support of the “detection unit…” and the “control unit…” can be found in Fig 2 and Para 0024, where the components are part of a brake control device comprising a memory or a processor.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 3-6, “the other of the front or rear wheels” is indefinite.  It has not been disclosed what “the other” wheels are, rendering the claim indefinite.  For examination purposes, the claims were interpreted as though “the other” wheels are a second front or rear wheels that are different from the first front or rear wheels that have reduced hydraulic braking force on the wheels.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 4-6, it is unclear what the “control unit omits … in a case where the parking brake is detected while the stationary state is being maintained solely by the hydraulic braking force”, rendering the claim indefinite.  The claim could be interpreted as though the control unit omits all of the hydraulic braking control that follows, or it could just be omitting “adjustment of the hydraulic braking force on the other of the front wheels or the rear wheels”, among other interpretations.  Additionally, it is unclear if “in a case where…” refers to all of the previous limitations occurring when this condition is met, or if just some of these limitations occur when this limitation is met.  For examination purposes, the claim was interpreted as though all of the braking control commands are omitted in a case where the parking brake is detected while the stationary state is being maintained solely by the hydraulic braking force.  
In regards to claim 2, the claim is rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 20160052494).
In regards to claim 1, Yamamoto teaches of a brake control device that controls a hydraulic brake capable of generating a hydraulic braking force on both front and rear wheels of a four-wheel-drive vehicle and an electric parking brake capable of generating a parking brake force, which is different from the hydraulic braking force, on the front wheels or the rear wheels (Abstract, Para 0042, Fig 1, Para 0062), the brake control device comprising: 
a detection unit for detecting a parking brake operation for causing the electric parking brake to generate a parking brake force (Para 0082, 0020 lines 1-12, Para 0065-0066, 0162); and 
a control unit for reducing the hydraulic braking force generated on the front wheels or the rear wheels  and adjusting the hydraulic braking force generated on the other of the front wheels or the rear wheels to a magnitude that allows a stationary state of the vehicle to be maintained (Para 0065-0066, 0109, 0162, 0103, Fig 8), before the parking brake force is generated by the electric parking brake, when the parking brake operation is detected while the stationary state is being maintained solely by the hydraulic braking force generated on both the front and rear wheels (Para 0146, claim 1, Para 0020; where the parking brake operation is activated by the speed condition, Para 0162).
In regards to claim 2, Yamamoto teaches of the brake control device according to claim 1, wherein the control unit causes the electric parking brake to generate the parking brake force after the hydraulic braking force generated on the front wheels or the rear wheels is reduced to zero (Para 0146; where the numbers of braking wheels is 2, meaning the front or back wheels braking force is zero).
In regards to claim 3, Yamamoto teaches of the brake control device according to claim 2, wherein the control unit cancels control of reducing the hydraulic braking force generated on the front wheels or the rear wheels and control of adjusting the hydraulic braking force generated on the other of the front wheels or the rear wheels, when a magnitude of the parking brake force reaches a magnitude that allows the stationary state to be maintained solely by the parking brake force (Para 0096; where the braking force being generated by the electric parking brake device would have enough force to solely maintain the stationary state, Para 0146, 0103, 0162, claim 1).
In regards to claim 4, Yamamoto teaches of the brake control device according to claim 1, wherein the control unit omits adjustment of the hydraulic braking force generated on the other of the front wheels or the rear wheels and decreases the hydraulic braking force generated on the front wheels or the rear wheels when the magnitude of the hydraulic braking force generated on the other of the front wheels or the rear wheels is equal to or larger than the magnitude that allows the stationary state to be maintained, in a case where the parking brake operation is detected while the stationary state is being maintained solely by the hydraulic braking force (Para 0096, 0129; “the hydraulic force control is canceled” when the system is already in a stationary state solely by the hydraulic braking force with two wheels).
In regards to claims 5-6, the claims recite analogous limitations of claim 4 above, and are therefore rejected under the same premise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strengert (CN 104837697) teaches of a method of increasing the braking intensity of one or more brakes while decreasing the intensity of other brakes.  
Nonaga (DE 102006029667) teaches of a method of actuating brakes with different forces and according to the current status of a parking brake.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/22/21